73 S.E.2d 904 (1953)
236 N.C. 727
STATE
v.
HEDRICK et al.
No. 653.
Supreme Court of North Carolina.
January 6, 1953.
*905 Atty. Gen. Harry McMullan, Asst. Atty. Gen. Ralph Moody, and Gerald F. White, Member of Staff, for the State.
Sharp & Robinson, Reidsville and Adam Younce, Greensboro, for J. Paul Snow, appellant.
JOHNSON, Justice.
The single question presented by this appeal is whether the evidence offered below was sufficient to take the case to the jury over the defendant Snow's motion for judgment as of nonsuit.
A conspiracy may be defined as a combination or agreement between two or more persons to do an unlawful act or to do a lawful act in an unlawful way or by unlawful means. State v. Whiteside, 204 N.C. 710, 712, 169 S.E. 711; State v. Hicks, 233 N.C. 511, 64 S.E.2d 871; State v. Summerlin, 232 N.C. 333, 60 S.E.2d 322; State v. Davenport, 227 N.C. 475, 42 S.E.2d 686; State v. Lea, 203 N.C. 13, 164 S.E. 737. The unlawful combination is the essence of criminal conspiracy; thus the conspiracy is the crime, and not its execution. State v. Whiteside, supra; State v. Wrenn, 198 N.C. 260, 151 S.E. 261. "As soon as the union of wills for the unlawful *906 purpose is perfected, the offense of conspiracy is complete." State v. Knotts, 168 N.C. 173, 83 S.E. 972, 979. "No overt act is necessary to complete the crime of conspiracy." State v. Davenport, supra [227 N.C. 475, 42 S.E.2d 699].
Direct proof of conspiracy is not essential, for such is rarely obtainable. "It may be, and generally is, established by a number of indefinite acts, each of which, standing alone, might have little weight, but, taken collectively, they point unerringly to the existence of a conspiracy." State v. Whiteside, supra [204 N.C. 710, 169 S.E. 712].
It necessarily follows that the crime of conspiracy may be shown by circumstantial evidence. State v. Whiteside, supra; State v. Lea, supra; State v. Martin, 191 N.C. 404, 132 S.E. 16. See also State v. Needham, 235 N.C. 555, 71 S.E.2d 29; State v. Shook, 224 N.C. 728, 32 S.E.2d 329.
Here, the evidence tending to show that Snow transferred to Hedrick the certificate of title to a burned, nonexistent automobile, that Hedrick procured insurance based on this certificate, following which he reported the car stolen and filed claim for insurance benefits, with other related incriminating circumstances shown in evidence (not including the evidence of Hedrick's confession, admitted only against him), was sufficient to carry the case to the jury against Snow. The evidence offered by the defendants, if believed by the jury, may have recast the State's line of circumstantial evidence in such light as to have diluted its probative force before the jury to the point of not fulfilling the requirement that it exclude every reasonable hypothesis of innocence and point unerringly to the guilt of the defendants. State v. Needham, supra; State v. Shook, supra. Obviously, however, the jury in its composite wisdom, after hearing the testimony and observing the demeanor of the witnesses, disbelieved the defendants' evidence and resolved the issues against them. The record amply sustains the conviction and sentence on the conspiracy charge.
Whether the appealing defendant was properly convicted on the second and third counts in the bill, we need not now decide. His sentence on these consolidated counts was made to run concurrently with the sentence on the conspiracy count. Therefore, any errors in the failure of the court to nonsuit the case as to the second and third counts are harmless. State v. Beal, 199 N.C. 278, 154 S.E. 604; State v. Lea, supra; State v. Merritt, 231 N.C. 59, 55 S.E.2d 804; State v. Hicks, supra; State v. Bovender, 233 N.C. 683, 65 S.E.2d 323.
The verdict and judgment will be upheld.
No error.
PARKER, J., took no part in the consideration or decision of this case.